People v Smith (2014 NY Slip Op 05905)
People v Smith
2014 NY Slip Op 05905
Decided on August 20, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 20, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2012-05067
 (Ind. No. 9777/00)

[*1]The People of the State of New York, respondent,
vJoseph Smith, appellant.
Lynn W. L. Fahey, New York, N.Y. (Ellen Fried of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Thomas M. Ross, and Terence F. Heller of counsel), for respondent.
Appeal by the defendant from an order of the Supreme Court, Kings County (Chun, J.), entered April 19, 2012, which denied his motion to be resentenced pursuant to CPL 440.46 on his conviction of criminal sale of a controlled substance in the third degree, which sentence was originally imposed, upon his plea of guilty, on October 24, 2002.
DECISION & ORDER
Motion by the respondent to dismiss the appeal on the ground that the appeal has been rendered academic.
ORDERED that the motion is granted; and it is further,
ORDERED that the appeal is dismissed as academic.
Inasmuch as the maximum term of the defendant's sentence expired during the pendency of this appeal, the appeal has been rendered academic (see People v Paulin, 17 NY3d 238, 242; People v Verdejo, 112 AD3d 761, 761; People v Hernandez, 108 AD3d 640, 641).
BALKIN, J.P., AUSTIN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court